Exhibit 10.9

EMPLOYMENT AGREEMENT

STEPHEN J. SATHER

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 9, 2006 by and
between El Pollo Loco, Inc. (the “Company”) and Stephen J. Sather (the
“Executive”).

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to employ Executive and to enter into an agreement
embodying the terms of such employment; and

WHEREAS, Executive is willing to accept employment on the terms hereinafter set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment; Executive Representation.

a. Employment Term. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on a date no
later than January 9, 2006 (the date on which employment commences, the
“Effective Date”) and ending on December 31, 2008 (the “Employment Term”) on the
terms and subject to the conditions set forth in the Agreement. Notwithstanding
the preceding sentence, commencing with January 1, 2009 and on each January 1
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days’ prior written notice before
the next Extension Date that the Employment Term shall not be so extended. For
the avoidance of doubt, the term “Employment Term” shall include any extension
that becomes applicable pursuant to the preceding sentence.

b. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s Vice
President, Operations and shall principally perform Executive’s duties to the
Company and its affiliates from the Company’s offices in the Orange County,
California metropolitan area, subject to normal and customary travel
requirements in the conduct of the Company’s business. In such position,
Executive shall have such duties and authority as shall be determined from time
to time by the Chief Executive Officer of the Company and the Executive shall
report directly to the Chief Executive Officer.

 

1



--------------------------------------------------------------------------------

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation (including in an
advisory capacity, consulting capacity, or otherwise) for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the Board; provided
that Executive shall be permitted to participate in such charitable and
community-related services as Executive may choose; provided further that such
services do not materially interfere with her duties hereunder.

3. Compensation.

a. During the Employment Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $225,000 (less applicable withholding
taxes), payable in regular installments in accordance with the Company’s usual
payment practices. Executive shall be entitled to such increases in Executive’s
Base Salary, if any, as may be determined from time to time in the sole
discretion of the Board.

b. With respect to each full calendar year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) calculated,
in accordance with Exhibit A attached hereto, with a targeted bonus equal to
seventy-five percent (75%) of Executive’s then current Base Salary (the “Target
Bonus”).

4. Equity.

a. Option Grant. On the Effective Date, Executive will receive a stock option
award to purchase 17,777.78 shares of common stock of Chicken Acquisition Corp.
on such terms and conditions provided for in a stock option agreement
substantially in the form attached hereto as Exhibit B (the “Option Agreement”).

b. Additional Equity Investment. Subject to the execution of the Stockholders
Agreement dated as of November 18, 2005, among the Company, and certain other
stockholders of the Company, Executive shall invest $50,000 in Chicken
Acquisition Corp.

5. Employee Benefits. During the Employment Term, Executive shall be provided,
in accordance with the terms of the Company’s employee benefit plans as in
effect from time to time, health insurance, retirement benefits and fringe
benefits (collectively “Employee Benefits”) on the same basis as those benefits
are generally made available to other senior executives of the Company.
Executive shall be provided with annual vacation of two (2) weeks per each 12-
month period or additional weeks on a basis consistent with Company policy.

6. Business Expenses. During the Employment Term, reasonable, documented
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 30 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions

 

2



--------------------------------------------------------------------------------

of this Section 7 shall exclusively govern Executive’s rights upon termination
of employment with the Company and its affiliates.

a. By the Company For Cause or By Executive’s Resignation without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive’s resignation
without Good Reason (as defined below).

(ii) For purposes of this Agreement, “Cause” shall mean action by the Executive
that constitutes misconduct, dishonesty, the failure to comply with specific
directions of the Board of Directors that are consistent with the terms hereof
(after having been given a reasonably detailed written notice of, and a period
of 20 days to cure, such misconduct or failure), a deliberate and premeditated
act against the Company or its Affiliates, the commission of a felony, substance
abuse or alcohol abuse which renders the Executive unfit to perform her duties,
or any breach of the covenants set forth in Section 8 of this Agreement. Any
voluntary termination of employment by the Executive in anticipation of an
involuntary termination of the Executive’s employment for Cause shall be deemed
to be a termination for Cause.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed calendar year;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”).

 

3



--------------------------------------------------------------------------------

Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated,

Following Executives termination of employment due to death or Disability,
except as set forth in this Section 7(b), Executive or Executive’s estate (as
the case may be) shall have no further rights to any compensation or any other
benefits under this Agreement.

c. By the Company Without Cause or by Executive’s Resignation with Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive with Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean:

(A) Executive’s relocation by the Company outside Orange County, California; or

(B) a reduction of Executive’s title as set forth in Section 2(a) hereof; or

(C) a reduction of Executive’s Base Salary (as increased from time to time) as
set forth in Section 3(a) hereof; or

(D) the failure of the Company to provide or cause to be provided to Executive
any of the employee benefits described in Section 5 hereof;

(E) a change in Executive’s reporting relationship; or

(F) resignation after Executive reaches the age of 60; provided that none of the
events described in clauses (A) through (E) of this Section 7(c)(ii) shall
constitute Good Reason unless Executive shall have notified the Company in

 

4



--------------------------------------------------------------------------------

writing describing the events which constitute Good Reason and then only if the
Company shall have failed to cure such event within thirty days after the
Company’s receipt of such written notice.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability), or by Executive with Good Reason,
Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated; and

(C) except in the case of Executive’s resignation for Good Reason pursuant to
clause (c)(ii)(F) of this Section 7, and subject to Executive’s continued
compliance with the provisions of Section 8 and 9, continued payment of the Base
Salary until twelve 12 months after the date of such termination; provided that
aggregate amount described in this clause (C) shall be reduced by the amount of
any other cash severance or termination benefits payable to Executive under any
other plans, programs or arrangements of the Company or its affiliates.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation with Good Reason, except as set forth in this Section 7(c),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8. Non-Competition. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

a. Executive agrees that during the term of employment and until the first
anniversary of the date of termination of Executive’s employment with the
Company or any subsidiary of the Company, as the case may be (the
“Non-Competition Period”), the Executive will not directly or indirectly,
(i) engage in any business that operates quick service restaurants that compete
directly with the business of El Pollo Loco, Inc. or its Affiliates in any
market in which El Pollo Loco, Inc. or its Affiliates operate restaurants or
have targeted operating restaurants at the time of termination of Executive’s
employment (a “Competitive Business”), (ii) enter the employ of, or render any
services (including in an advisory capacity, consulting

 

5



--------------------------------------------------------------------------------

capacity, or otherwise) to, any person engaged in a Competitive Business,
(iii) acquire a financial interest in, or otherwise become actively involved
with, any person engaged in a Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant, or (iv) interfere with business relationships (whether
formed before or after the date of this Agreement) between the Company or any of
its Affiliates and customers, suppliers, partners, members or investors of the
Company or its Affiliates. Notwithstanding the foregoing, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

b. Executive further agrees that during the Non-Competition Period, Executive
will not, directly or indirectly, (i) solicit or encourage any employee of the
Company or its Affiliates to leave the employment of the Company or its
Affiliates, (ii) solicit or encourage any employee who was employed by the
Company or its Affiliates as of the date of Executive’s termination of
employment with the Company or who left the employment of the Company or its
Affiliates within one year prior to or after the termination of Executive’s
employment with the Company, or (iii) solicit or encourage to cease to work with
the Company or its Affiliates any consultant then under contract with the
Company or its Affiliates.

c. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality. Executive will not at any time (whether during or after
Executive’s employment with the Company) disclose or use for Executive’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, provided that the foregoing shall not apply to information which
is not unique to the Company or which is generally known to the industry or the
public other than as a result of Executive’s breach of this covenant; provided
further that the foregoing shall not apply when Executive is required to
divulge, disclose or make accessible such information by a court of competent
jurisdiction or an individual duly appointed thereby, by any administrative body
or legislative body (including a committee thereof) having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee

 

6



--------------------------------------------------------------------------------

thereof) with jurisdiction to order Executive to divulge, disclose or make
accessible such information. Executive agrees that upon termination of
Executive’s employment with the Company for any reason, he will return to the
Company immediately all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, in any way relating to the
business of the Company and its affiliates, except that he may retain personal
notes, notebooks and diaries that do not contain confidential information of the
type described in the preceding sentence. Executive further agrees that he will
not retain or use for Executive’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of the Company or its affiliates.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. This Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become

 

7



--------------------------------------------------------------------------------

effective when the Company notifies the Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company, provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement.

f. Successors Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

If to the Company:

El Pollo Loco, Inc.

3333 Michelson Drive

Suite 550

Irvine, CA 92612

Attn: President

With a copy to:

Trimaran Capital Partners

622 Third Avenue, 35th Floor

New York, NY 10017

Attn: Steven Flyer

If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

8



--------------------------------------------------------------------------------

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

/s/ Stephen J. Sather

STEPHEN J. SATHER

 

CHICKEN ACQUISITION CORP.,

on behalf of its subsidiary,

EL POLLO LOCO, INC.

By:

 

/s/ Stephen E. Carley

Name:

 

Stephen E. Carley

Title:

 

President, El Pollo Loco, Inc.

 

9



--------------------------------------------------------------------------------

Exhibit A

Annual Bonus Calculation

(i) Bonuses for any calendar year will be established by reference to budgeted
“EBITDA” for such calendar year (“Budgeted EBITDA”), with EBITDA defined as the
income of the Company before, without duplication, interest expense,
amortization of deferred financing fees and acquisition-related bank/financing
fees, income taxes, depreciation and amortization expense, before gains (or
losses) on the sale of Company operated restaurants or other significant assets,
after all bonuses including the Annual Bonus) and profit sharing expenses of the
Company of any kind. Budgeted EBITDA will be established by the Company’s Board
of Directors (following annual plan reviews with the Company’s management)
within the first three months of each calendar year during the Employment Term.

The bonus for any calendar year will in no event exceed 150% of the Target Bonus
for such calendar year and will be calculated on the basis of the extent of
attainment of Budgeted EBITDA for such calendar year as follows:

 

EBITDA as Percentage of Budgeted

EBITDA

   Percent of Target Bonus To Be Paid
EBITDA

Less than 90%

   0%

90%

   25%

100%

   100%

125% or more

   150%

For purposes of calculating bonuses in the event that EBITDA exceeds 90% of
budgeted EBITDA but is less than 125% of Budgeted EBITDA, payout amounts shall
be calculated in accordance with the following interpolative principles:

 

! Between 90% of Budgeted EBITDA and 100% of Budgeted EBITDA, the payout will be
based on a linear sliding scale between 25% and 100% of the Target Bonus (e.g.,
at 95% of Budgeted EBITDA, the payout will equal 62.5% of the Target Bonus, and,
at 98% of Budgeted EBITDA, the payout will equal 85% of the Target Bonus); and

 

! Between 100% of Budgeted EBITDA and 125% of Budgeted EBITDA, the payout will
be based on a linear sliding scale between 100% and 150% of the Target Bonus
(e.g., at 110% of Budgeted EBITDA, the payout will equal 120% of the Target
Bonus, and, at 120% of Budgeted EBITDA, the payout will equal 140% of the Target
Bonus).

 

10



--------------------------------------------------------------------------------

Exhibit B

 

11